
	
		II
		110th CONGRESS
		1st Session
		S. 518
		IN THE SENATE OF THE UNITED
		  STATES
		
			February 7, 2007
			Ms. Snowe (for herself
			 and Mrs. Murray) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend the Education Sciences Reform Act
		  of 2002 to require the Statistics Commissioner to collect information from
		  coeducational secondary schools on such schools’ athletic
		  programs.
	
	
		1.Short titleThis Act may be cited as the
			 High School Sports Information
			 Collection Act of 2007.
		2.Statistics on equality in athletic
			 programsSection 153 of the
			 Education Sciences Reform Act of 2002 (20 U.S.C. 9543) is amended by
			 adding at the end the following:
			
				(c)Equality in athletic programsThe Statistics Commissioner shall collect,
				annually, for the immediately preceding academic year, from each coeducational
				secondary school (as defined in section 9101 of the
				Elementary and Secondary Education Act of
				1965 (20
				U.S.C. 7801)) that receives Federal financial assistance that
				has an athletic program, the following information:
					(1)The number of male and female students that
				attended the school.
					(2)A listing of the teams that competed in
				athletic competition and for each such team the following data:
						(A)The season in which the team
				competed.
						(B)The total number of participants as of the
				day of the first scheduled contest for the team, and for each participant an
				identification of such participant’s—
							(i)gender;
							(ii)race; and
							(iii)ethnicity.
							(C)The total budget and expenditures for the
				team, including the following data:
							(i)The travel budget and expenditures.
							(ii)The equipment budget and expenditures
				(including any equipment replacement schedule).
							(iii)The uniform budget and expenditures
				(including any uniform replacement schedule).
							(iv)The budget and expenditures for facilities,
				including locker rooms, fields, and gymnasiums.
							(v)The total number of trainers (including
				full-time and part-time) and for each trainer an identification of such
				trainer’s gender.
							(vi)The budget and expenditures for publicity
				for competitions.
							(D)The total number of coaches (including
				full-time, part-time, head, and assistant) and for each coach an identification
				of such coach’s—
							(i)gender; and
							(ii)qualifications.
							(E)The total number of competitions scheduled,
				and for each scheduled competition an indication of what time the competition
				was scheduled.
						(F)Whether such team participated in
				postseason competition, and the success of such team in any postseason
				competition.
						.
		
